DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 5/8/2020 , has been reconsidered in view of the claim amendments to claims 1-3 & 5-6 and cancellation of claim 4.  Thus, claims 1-3 & 5-6 are currently pending.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 contains multiple sentences (line 2).  The claim must be in one sentence form only (Note the format of the claims in the patent cited).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 & 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.___(2014).
Claims 1 & 6 are directed to a method (as seen in the 112 rejection below); claims 2-3 & 5 depend from claim 1 and are also directed to a method.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; and furthermore, claims 1-3 & 5-6 are also directed to a judicial exception (i.e. an abstract idea).
Addressing the claims under Step 2A, the claims are held to be directed to concepts similar to those found to be abstract, either as outlined in the 2014 lEG/July 2015 Update to Subject matter eligibility, or, as compared to certain decisions rendered by the courts. The claims describe the steps providing a methodology to determine a corporate credit rating.  The addition of the limitations that narrow the idea (such as the evaluation of ratings) merely aide in the description of the abstract idea and therefore do not render the claims any less abstract.
fundamental economic practice inasmuch as allowing economical methodology to determine a corporate credit rating utilizing multitude of different factors and is considered a foundational and basic principle in the realm of commerce (see July 2015 Update: Section III (A) and buySAFE v. Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed. Cir. 2014)).  Additional fundamental economic practices have also been discussed in precedential case law and closely parallel the currently claimed economic practice of determining a credit rating for a corporation based on different factors.  Examples include the concepts of price determination for saleable goods (OIP Technologies, Inc. v. Amazon.com, Inc. 788 F.3d 1359 (Fed. Cir. 2015) and Versata Development Group v. SAP America, Inc. 793 F.3d. 1306 (Fed. Cir. 2015)), rules/terms of the transaction (In re Smith 815 F.3d 816 (Fed. Cir. 2016)), and analyzing the financial instruments available to complete a transaction (Mortgage Grader, Inc. v. First Choice Loan Services Inc. 811 F.3d. (Fed. Cir. 2016)).
The claims at issue are also directed to mathematical algorithms (i.e. averaging, aggregating, adjusting, and calculating steps to determine credit rating of a company.  In particular, the courts have found mathematical algorithms to be abstract ideas (i.e. a mathematical procedure for converting one form of numerical representation to another in Benson, or an algorithm for calculation parameters indication an abnormal condition in Grams). The courts have found that analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category (See Electric Power Group, LLC v. Alstom S.A., (Fed. Cir. 2015) citing e.g., TLI Commc'ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v.Sun Life Assurance Co. of Canada (U.S.), 687 F.3d CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRFTech., Inc. v. Int'ITrade Comm'n, 601 F.3d 1319,1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589-90 (1978); Gottschalkv. Benson, 409 U.S. 63, 67 (1972)).
Finally, the concept of identifying and transmitting auction information to a user further represents ‘an idea itself’ (see July 2015 Update: Section III (C)) inasmuch as it is related to processes of identifying, comparing, processing, and presenting data. Several precedential cases have found concepts relating to processes of identifying, comparing, processing, and presenting data to be mere ideas in themselves. One example includes selecting/identifying displayed data, manipulating the data through encoding and decoding processes, and generating new outputs/displays (Recognicorp, LLC, v. Nintendo Co., Ltd., Nintendo of America, Inc., No. 2:12-cv-01873-RAJ (2017)).  The courts have addressed other computerized processes for of identifying, comparing, processing, and presenting data including data collecting and comparing known information (Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057(Fed. Cir. 2011)), collecting information, analyzing it, and displaying certain results of the collection and analysis (,Electric Power Group, LLC v. Alstom 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016))] extracting, organizing, storing and transmitting data (Content Extraction and Transmission LLC v. Wells Fargo Bank, National Ass'n. 776 F.3d 1343 (Fed. Cir. 2014)) and obtaining and comparing intangible data (Cybersource Corp v. Retail Decisions, Inc. 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)) (see July 2015 Update: Section III (C)).

Under Step 2B, the examiner acknowledges the additional limitations (i.e. factors used to determine the credit ratings of a company).  These limitations however are used for data gathering and presentation and as such merely represents insignificant pre and post solution activity. Even assuming arguendo that the claims are not insignificant pre and post solution activities or mental activities, each of the functions performed by the machinery are well-understood, routine, and conventional (i.e., receiving and processing data, and receiving or transmitting data over a network, e.g., using the Internet to gather data (see July 2015 Update: Section IV)).
Additionally, these limitations (as presented in the independent claims 1 & 6) are merely generic recitations of computers and networks performing basic functions and the claims amount to nothing more than implementing the abstract idea on a computer. The limitations taken as a whole amount to nothing more than implementing the general concept of determining corporate credit ratings, with routine, conventional activity specified at a high level of generality in a particular technological environment. When viewed either as individual limitations or as an ordered combination, the claims as a whole do not add significantly more to the abstract idea of identifying and transmitting auction information to a user.
SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)].  The claims at issue here do not rise to overriding the routine and conventional sequence of events ordinarily performed by the computer, nor do they set forth with any specificity the interactions of the machine itself.  Conversely, the claims are only specific in how the computer is used to facilitate the abstract idea itself using routine and conventional operations of the generic machinery, and are silent as to any detail or property that would transform the otherwise generic machinery into a specialized or special purpose machine.  Even when considered as an ordered combination, the computer components of applicant's method add nothing that is not already present when they are considered individually. Viewed as a whole, the claims simply convey the idea itself facilitated by generic computing components.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
Dependent claims 2-3 & 5 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The claims provide minimal technical structure or components for further consideration either individually or as ordered combinations with the independent claims.  As such, additional recited limitations in the dependent claims only refine the identified abstract idea further. 
Conclusion in view of the Test: Independent claims 1 & 6 are rejected as directed to a judicial exception, and it is, therefore, ineligible to be patented under 35 USC § 101 in view of the test. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 & 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claims 1-3 & 5-6 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a 
Claims 1-3 & 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements necessary to implement the method steps of the independent claims are missing.  

Examiner finds that because the claims are indefinite under 35 U.S.C. §112, 2nd paragraph, it is impossible to properly construe claim scope at this time.  However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though these claims are indefinite, the claims are given broadest reasonable interpretation and prior art is applied as much as practically possible.
		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 & 5-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Noetzold et al. (US Patent Pub. 20040133439; referred to hereinafter as Noetzold).

Claim 2:	Noetzold disclose that the credit ratings methodology involves an
integral part of measuring overall organizational performance, overall organizational performance can be measured by three over-arching dimensions of stability, resilience and sustainability measured respectively as follows: stability can be measured and a stability index can be created or derived from measures of financial performance, operational performance and stakeholders' satisfaction; resilience can be measured and a resilience index can be created or derived from measures of competitiveness, growth and stakeholders' satisfaction; and sustainability can be measured and a sustainability index can be created or derived from measures of organizational effectiveness, corporate governance and stakeholders’ satisfaction (0063-0124 disclose multitude of different factors utilized to determine credit rating, the factors include financial performance, operational performance and stakeholders' satisfaction as few of them).
	Claim 3:	Noetzold disclose the analysis and measurement of each dimension including stability, resilience and sustainability can be then further converted into a credit rating of an organization (0058-0062).
	Claim 5:	Noetzold disclose machine readable instructions and its sequence can be created in a system of data collection, storage, retrieval, analyses and report generation to derive corporate credit ratings on the sole basis of measuring overall 

Examiner’s Note
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 


Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

*Pro Se Examination Unit is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strutt (US Patent Pub. 20020133368) refers to a business model for use in a data warehouse system adaptable for multiple organizations is provided. The business model comprises a set of dimensions representing business reference aspects of the multiple organizations, a set of measures representing measurements of business activity aspects of the multiple organizations, and relationships between the set of dimensions and measures.
Lipton (US Patent 7,236,951) refers to a structural default models for modeling the likely default of publicly traded companies.  The invention implements and allows the capture of some important ingredients of the actual default, including positive short-term CDSs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNIT PANDYA/            Primary Examiner, Art Unit 3649